Citation Nr: 0125293	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  99-08 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to the assignment of a compensable rating for 
psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1977.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1998 rating decision of the 
Department of Veteran Affairs (VA), Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
psoriasis and assigned a zero percent rating.  The veteran 
appeals for the assignment of a compensable evaluation.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100.

For the reasons stated below, the Board concludes that a 
remand is necessary to ensure that VA has met its duty to 
assist the claimant in developing the facts pertinent to the 
claim and to ensure full compliance with due process 
requirements, particularly in light of the VCAA and its 
implementing regulations.

The veteran testified at his July 2001 hearing before the 
undersigned Member of the Board that he was recently treated 
for his psoriasis at the VA facility in Tuskegee.  He 
indicated that he was placed on medication for an 
exacerbation of his skin disease.  The RO did not have actual 
knowledge of this treatment until the time of the hearing 
testimony and the outpatient clinic records are not in the 
claims file.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  These 
records must be obtained prior to a Board decision.

The Board further notes that a review of the record shows 
that the veteran's most recent VA skin examination performed 
for the purpose of evaluating the service-connected 
disability at issue was accomplished in September 1998.  It 
is the Board's judgment that, given the amount of time that 
has elapsed since the last VA compensation examination and 
the veteran's claim of increased disablement, the veteran 
should be afforded another VA dermatology examination for the 
purpose of determining the current severity of his service-
connected psoriasis.  VCAA, supra; Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  Moreover, since it is apparent from the 
veteran's testimony that his psoriasis is characterized by 
periods of remissions and exacerbations, to the extent 
possible, this examination should be scheduled at a time when 
the veteran's skin disease is most symptomatic and disabling.

In light of the above, this claim is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
psoriasis.  After securing any necessary 
release, the RO should obtain those 
records not on file, to include  the 
complete hospital and outpatient clinic 
folders from the VA facility in Tuskegee, 
Alabama.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 1991 & Supp. 
2001), and 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159) are fully complied with 
and satisfied.

3.  Thereafter, the veteran should be 
accorded a VA dermatology examination for 
the purpose of determining the current 
severity of his service-connected 
psoriasis.  To the extent practicable, 
the examination should be scheduled 
during the period when his skin pathology 
is most symptomatic.  The claims folder 
must be made available to the physician 
for review in conjunction with the 
examination.  All indicated testing 
should be conducted and photographs of 
the affected areas should be taken and 
made part of the record.  If more than 
one skin disorder is found to be present, 
the examiner should distinguish the 
symptoms and impairment attributable to 
psoriasis from any other nonservice-
connected skin disease that may be 
present.  

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim for an initial compensable 
evaluation for psoriasis on the basis of 
all relevant evidence and the applicable 
laws and regulations.  If the benefit 
sought is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.

The purpose of this REMAND is to provide for additional 
development of the evidence.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  





The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


